Citation Nr: 1123084	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether Department of Veterans Affairs' pension benefits were correctly terminated effective June 27, 2005, due to "incarcerated beneficiary" status.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file was transferred to the New York, New York Regional Office in July 2009.

In August 2007 and again in May 2008, the Veteran requested that a hearing be scheduled on this matter at his local VA regional office.  The Veteran filed a Request for Change of Address with VA in June 2009 indicating that his residential address was located in the Bronx, New York.  On December 9, 2010 and again on December 27, 2010, notice was sent to the Veteran's address of record informing him that he was to appear at a hearing before a Board member at the New York, New York Regional Office on Wednesday, January 12, 2011 at 9 a.m.  VA regulations allow an appellant to file a request for a change in a hearing date at any point up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2010).  If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2010).  In the present case, the Veteran failed to attend the January 12, 2011 hearing and did not file a request for a change in hearing date two weeks prior to the date of the hearing nor did he file a request for postponement.  Accordingly, the Veteran's hearing request is withdrawn and the Board will now decide the Veteran's appeal.

In a February 2011 written statement, over his notorized signature, the Veteran stated his intent to represent himself regarding his pension claim, and in the hearing and appeals process challenging the VA's claim of overpayment.

The issue of entitlement to waiver of recovery of compensation overpayment in the amount of $23,104.80 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ and/or the VA Committee on Waivers and Compromises for appropriate action.  


FINDINGS OF FACT

1.  In September 2004, the Veteran was granted nonservice-connected pension.

2.  In August 2005, the RO received notice that the Veteran had been incarcerated at a New York State prison facility since April 27, 2005.

3.  In December 2006, the RO proposed to terminate the Veteran's pension benefits.

4.  In September 2007, the RO terminated the Veteran's pension compensation due to the RO's determination of his status as an incarcerated beneficiary as of June 27, 2005.

5.  As of June 27, 2005, the Veteran was an incarcerated beneficiary.


CONCLUSION OF LAW

The Veteran is considered an incarcerated beneficiary for VA compensation purposes and compensation benefits for the Veteran were prohibited as a matter of law effective June 27, 2005 by reason of his incarcerated beneficiary status.  38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.666 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History

In September 2004, the Veteran was granted nonservice-connected pension.  The Veteran was incarcerated at the Ulster Correctional Facility in the State of New York beginning on April 27, 2005 for a parole violation.  This information was verified by the Ulster Correctional Facility in September 2005.

By letter dated December 2006, the RO informed the Veteran that it had received evidence that he had been incarcerated since April 27, 2005 and based on this information, the RO proposed to terminate the Veteran's pension effective June 27, 2005, which was the 61st day of his incarceration.  The Veteran submitted a response dated December 2006, arguing that the law that entitles the VA to terminate his benefits did not apply to him because he was a parole a violator and as such, he would not be subject to any overpayment of benefits.

By letter dated September 2007, the VA notified the Veteran that based on the evidence submitted since December 2006, his pension benefits had terminated effective June 27, 2005 and that his payments would not resume until the VA receives a notice or a statement of release within one year following his release from prison.  In addition to providing evidence of release, the Veteran was also instructed by VA to complete an Eligibility Verification Report from the date of release so that his pension payments may resume.

In an October 2007 Notice of Disagreement, the Veteran argued that the VA committed clear and unmistakable error in this case insofar as the Veteran did not receive fair notice warning him that he had an obligation to report his imprisonment of over 60 days to VA because VA law and regulations did not expressly direct termination of pension benefits for parole violators who were returned to prison, but rather, they only address the termination of benefits for individuals incarcerated as a result of convictions for felonies and misdemeanors.  The Veteran further argued that his parole violations and resulting imprisonment were not due to the commission of a felony or misdemeanor, but rather, were technical violations for failure to make office reports, dirty urine and other minor violations of his conditions for parole.

The Veteran submitted to VA a Certificate of Release to Parole Supervision, which indicated the Veteran was released from prison on June 13, 2008.  In a letter dated July 2009, VA instructed the Veteran to complete and return an Improved Pension Eligibility Verification Report (IPEVR) in order to assist VA in making a decision on his claim to re-open his pension.  The Veteran was instructed to submit the IPEVR within 30 days of the date of the July 2009 letter.  A completed IPEVR is not included in the Veteran's claims file.  As such, VA informed the Veteran in a March 2010 letter that because it had not received his IPEVR, his claim to re-open his pension was denied.


Analysis

Applicable VA law states that no pension administered by the VA Secretary is to be paid to an individual who has been imprisoned in a Federal, State, local or other penal institution or correctional facility as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's incarceration begins.  38 U.S.C.A. § 1505(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.666 (2010).

The Veteran has argued that the above-referenced provisions do not expressly direct termination of pension benefits for parole violators who were returned to prison, but rather, only address the termination of benefits for individuals incarcerated as a result of convictions for felonies and misdemeanors.  The Veteran contends that his parole violations and resulting imprisonment were not due to the commission of a felony or misdemeanor, but rather, were technical violations for failure to make office reports, dirty urine and other minor violations of his parole conditions.

In VAOPGCPREC 4-86 (Published March 27, 1986), the VA General Counsel has determined that the 60-day grace period prior to termination of compensation applies to any distinct period of incarceration, whether the incarceration represents initial confinement following conviction or re-incarceration for parole violations.  Applying this directive to the present case, the Veteran was entitled to benefits for the first 60 days of his re-incarceration for violating his parole (April 27, 2005 to June 26, 2005) and then his benefits were to be terminated effective June 27, 2005 until VA receives an official statement of release from the prison and a completed IPEVR from the Veteran.  Based on the foregoing, the RO's termination of the Veteran's pension, effective June 27, 2005, was proper and because the Veteran has not submitted a completed IPEVR as of the date of this decision, the Veteran's claim to re-open his pension remains denied.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA met its duty to notify the Veteran concerning this matter and the Veteran, in turn, was aware of his duties and responsibilities in developing the evidence in this case.  By letter dated December 2006, the Veteran was notified as to why VA proposed to terminate his benefits, that any adjustment to his benefits might result in an overpayment of benefits and that the Veteran may submit evidence showing why the proposed action should not be taken.  The December 2006 letter also informed the Veteran he may request a hearing to present evidence and argument showing why the proposed action should not be taken and that he may be represented, without charge, by an accredited representative recognized by the Secretary of Veterans Affairs.

The Veteran responded to the VA's request by letter dated December 2006 whereby he submitted reasons why the proposed action should not be taken by VA and requested that a hearing be scheduled following his release from his re-incarceration.  As such, the RO informed the Veteran by letter dated July 2007 that it was delaying the action to stop his pension benefits and asked the Veteran specify whether he wanted his hearing at the New York, New York Regional Office or via videoconference.  In an August 2007 Statement, the Veteran indicated he wanted the hearing held at his local VA regional office.  The above activity occurred prior to the September 2007 letter terminating the Veteran's benefits, which is the adverse decision that is the subject of this appeal.  As noted above, the Veteran failed to attend the January 2011 hearing concerning this matter.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Termination of pension benefits, effective from June 27, 2005, by reason of the Veteran's incarcerated beneficiary status, was proper.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


